DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a plurality of prong passages” in claim 1, and the tapered end wall on the circumferential groove of the radial elastic member, in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 146 in figures 4 and 5.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Objections
Claims 1-3, 6, and 8 objected to because of the following informalities:  “the prong anchor” in lines 7, 12, and 16 should state “said at least one prong anchor” and “the prong passages” in line 11 should state “the parallel prong passages”.  Please verify the dependent claims for correction, like claims 2-3, 6, and 8.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is not clear if the description of “a prong” in line 8 is the same or in addition to the plurality of parallel prongs in lines 10-12.  If so, lines 7-12 should be re-written to recite the parallel prongs first and be consistent throughout the claims.
Claim 11 recites the limitation "a tool" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Escomel (WO-0001318-A1).
Regarding claim 1, Escomel teaches (Fig. 2 and Fig. 3) a retention system comprising: 
at least one prong anchor (15, showing three in figure 1) having a plurality of prong reception sites (20, in figure 3) and an implant connector (25) configured to secure the prong anchor to a dental implant; 
a denture comprising a base (1), at least one prosthetic tooth mounted to the base, at least one opening in the base, the opening dimensioned and configured to receive an exposed portion of the prong anchor therein, and a plurality of prong passages in the base, each of the prong passages dimensioned and configured to slidably receive a prong therethrough; and 
a denture connector (16) having a plurality of parallel prongs (32) dimensioned and configured to pass through the prong passages of the denture and to be received within the prong reception sites of the prong anchor, wherein
the prong reception sites (20) of the prong anchor and the prong passages of the base of the dentures are oriented to enable the parallel prongs of the denture connector to pass through the denture and be received laterally within the at least one prong anchor when the prong anchor is coupled to the dental implant and the dental implant is vertically oriented.
Regarding claim 3, Escomel teaches (Fig. 2) wherein the prong anchor comprises a bore (21) in the prong anchor and a shoulder in the bore, the shoulder dimensioned and configured to entrap a head of a threaded fastener when a shaft of the threaded fastener is passed through the bore, and 
a threaded fastener having a threaded shaft matingly compatible with female threads of the dental implant and a head greater in a transverse dimension than the threaded shaft.
Regarding claim 5, Escomel teaches (Fig. 5) wherein the denture is a full arch denture spanning at least two dental implants.
Regarding claim 10, Escomel teaches (Fig. 5) further comprising a metallic reinforcement bar (50) in the base of the denture, to distribute and spread loads imposed by chewing when the denture is installed in the patient.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11 is rejected under 35 U.S.C. 103 as being unpatentable over Escomel in view of Johansen (U.S. Patent No. 5,234,341).
Regarding claim 4, Escomel discloses the invention substantially as claimed in claim 1.  Escomel is silent regarding the denture being a partial arch denture spanning at least two dental implants. 
In the same field of endeavor, Johansen teaches (Fig. 6) wherein the denture is a partial arch denture spanning at least two dental implant.  It would have been prima facie obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention to have modified Escomel to incorporate the teaching of Johansen to provide a partial arch denture spanning at least two dental implants for the purpose of securing the partial prosthesis to live teeth (col. 4 lines 38-50).
Regarding claim 11, Escomel discloses the invention substantially as claimed in claim 1.  Escomel is silent regarding the denture further comprising a recess configured to provide access for a tool to dislodge the denture connector. 
In the same field of endeavor, Johansen teaches (Fig. 2) wherein the denture further comprises a recess (22) configured to provide access for a tool to dislodge the denture connector from an installed position in the retention system.   It would have been prima facie obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention to have modified Escomel to incorporate the teaching of Johansen to provide a denture further comprising a recess for the purpose of allowing the denture to be easily removed by the wearer to permit cleaning of the plate and subjacent gum area (col. 2 lines 42-50).

Allowable Subject Matter
Claims 2 and 6-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 6 would be allowable for disclosing wherein each said prong passage of the denture includes a radially elastic member releaseably engaging a respective said prong of the denture connector when the denture connector is fully installed through the denture.
Escomel teaches (Fig. 2 and Fig. 3) a retention system comprising: 
at least one prong anchor (15, showing three in figure 1) having a plurality of prong reception sites (20, in figure 3) and an implant connector (25) configured to secure the prong anchor to a dental implant; 
a denture comprising a base (1), at least one prosthetic tooth mounted to the base, at least one opening in the base, the opening dimensioned and configured to receive an exposed portion of the prong anchor therein, and a plurality of prong passages in the base, each of the prong passages dimensioned and configured to slidably receive a prong therethrough; and 
a denture connector (16) having a plurality of parallel prongs (32) dimensioned and configured to pass through the prong passages of the denture and to be received within the prong reception sites of the prong anchor, wherein
the prong reception sites (20) of the prong anchor and the prong passages of the base of the dentures are oriented to enable the parallel prongs of the denture connector to pass through the denture and be received laterally within the at least one prong anchor when the prong anchor is coupled to the dental implant and the dental implant is vertically oriented.
Escomel further teaches a single prong reception site (Fig. 2).  However, Escomel is silent regarding the prong anchor including two said prong reception sites. 
Gerlach (U.S. Patent No. 3730578-A) teaches (Fig. 1) wherein each said prong passage of the denture includes a radially elastic member (12) a respective said prong of the denture connector when the denture connector is fully installed through the denture.  However Gerlach is silent regarding the radially elastic member releasably engaging a respective prong of the denture.
Based on the configuration of Gerlach it would be improper hindsight to modify Escomel so that the elements of Gerlach could be combined with the device presented in Escomel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME K WILKINSON whose telephone number is (571)272-8543. The examiner can normally be reached Monday-Friday, 8 A.M. - 4 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.K.W./
Examiner, Art Unit 3772    

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772